Exhibit 10.1

CONFIDENTIAL

TIVO INDIVIDUAL INDEPENDENT CONTRACTOR AGREEMENT

This INDIVIDUAL INDEPENDENT CONTRACTOR AGREEMENT (this “Agreement”) is made by
and between TIVO INC., a Delaware corporation, with offices for transaction of
business located at 2160 Gold Street, Alviso, CA 95002 (“TiVo”), and DAVID
ZASLAV, an individual (“Individual Independent Contractor”). Each of TiVo and
Individual Independent Contractor may be referred to individually as a “Party”
and collectively as the “Parties”.

TiVo hereby engages Individual Independent Contractor to provide the Services
(as defined below) described in Statements of Work (as defined below); and
Individual Independent Contractor accepts such appointment.

Now therefore, in consideration of the promises and covenants contained herein,
the Parties agree as follows:

1. TERM. This Agreement begins on August 4, 2010, and remains in effect until
March 31, 2011, unless sooner terminated as allowed herein. The Parties may
extend the term or any subsequent term of this Agreement by executing a separate
written agreement of extension.

2. DEFINITIONS.

2.1 “Confidential Information” means any TiVo non-public or proprietary
information and materials, including, without limitation, technical data, trade
secrets, plans for products or services, marketing plans, software (in API,
script, object, executable, or source code form), financial documents or data in
whatever form or medium, TiVo Software (if applicable), the TiVo Hardware (if
applicable), or the terms and conditions of this Agreement. “Confidential
Information” does not include any information: (a) that is in the public domain
through no act or omission of Individual Independent Contractor; (b) was in
Individual Independent Contractor’s lawful possession without limitation on
disclosure, as demonstrated by the files in existence at the time of disclosure;
(c) becomes known to Individual Independent Contractor from a source other than
TiVo, which disclosure is not in violation of TiVo’s rights; or (d) was
independently developed by Individual Independent Contractor without any use of
the Confidential Information, as demonstrated by files created as of the time of
such independent development. Individual Independent Contractor may only
duplicate Confidential Information as necessary to perform their respective
obligation under this Agreement.

2.2 “Prepared Information” means all technical or business information, in
whatever medium or format, including but not limited to, data, specifications,
drawings, artwork, advertising copy, records, reports, proposals, software and
related documentation, inventions, concepts, research or other information,
originated or prepared by or for Individual Independent Contractor in
contemplation of, or in the course of, or as a result of, the Services performed
hereunder.

2.3 “Services” means the services or Prepared Information described in a
Statement of Work.

2.4 “Statement of Work” means a description of Services to be provided to TiVo
by Individual Independent Contractor, which will specify the fees to be paid and
will include schedule and milestone information, if applicable. Each Statement
of Work must be signed and dated by each Party.

3. NO BENEFITS OR MEDICAL INSURANCE; INDEPENDENCE; IRS TIME REPORTING
REQUIREMENTS.

3.1 No Workers’ Compensation or Other Benefits; Proof of Independent Medical
Coverage. INDIVIDUAL INDEPENDENT CONTRACTOR RECOGNIZES AND AGREES THAT BECAUSE
THEY ARE NOT AN EMPLOYEE OF TIVO: (A) THEY ARE NOT COVERED BY TIVO’S WORKERS’
COMPENSATION AND WILL NOT BE ENTITLED TO ANY WORKERS’ COMPENSATION BENEFITS AS A
RESULT OF PERFORMING THE SERVICES FOR TIVO; AND (B) THEY ARE NOT ENTITLED TO ANY
BENEFITS TIVO MAY PROVIDE TO ITS EMPLOYEES, INCLUDING BUT NOT LIMITED TO
RETIREMENT PLAN BENEFITS, VACATION BENEFITS, STOCK OPTIONS, BONUSES, OR MEDICAL,
DENTAL, VISION, MENTAL HEALTH OR OTHER BENEFITS OR INSURANCE. Individual
Independent Contract must provide proof of medical insurance upon execution of
this Agreement.

3.2 Independence. Individual Independent Contractor hereby declares and agrees
that Individual Independent Contractor: (a) is engaged in an independent
business and will perform his/her obligations under this Agreement as an
independent contractor and not as the agent or employee of TiVo; (b) will be
solely responsible for all matters relating to payment of social security,
withholding and all other federal, state and local laws, rules and regulations
governing such matters; and (c) that Individual Independent Contractor will be
responsible for his/her own acts during the performance of Individual
Independent Contractor’s obligations under this Agreement. Individual
Independent Contractor must fill out Exhibit A (IRS Factors) prior to or
concurrent with the execution of this Agreement. No payments can be issued to
Individual Independent Contractor prior to the completion of Exhibit A.

3.3 IRS Time Reporting Requirements. Individual Independent Contractor will
maintain all information required for IRS reporting purposes, including the
total number of hours spent by Individual Independent Contractor performing
Services for TiVo. In the event Individual Independent Contractor spends 1,500
or more hours on the provision of Services to TiVo during any calendar year,
Individual Independent Contractor must provide TiVo with her/his name and social
security number prior to March 15 of the year following the calendar year in
which Services were performed.

 

Page 1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4. THE SERVICES.

4.1 Scope of Services. The Services to be provided by Individual Independent
Contractor will be described in Statements of Work. The initial Statement of
Work is set forth in Exhibit B (Initial Statement of Work) to this Agreement.

4.2 Changes. TiVo will initiate any project change request (“PCR”) TiVo deems to
be significant by submitting to Individual Independent Contractor a description
of the PCR in writing, which may be via email. Within five days of receipt of
the PCR, Individual Independent Contractor must provide TiVo with a good-faith
estimate of schedule impacts as a result of the PCR, if any. Such PCR will
become effective, and such changes will be deemed to modify the applicable
Statement of Work and all other related documents and obligations, upon
agreement by each of the Parties.

4.3 Access to TiVo Facilities. Individual Independent Contractor acknowledges
and agrees that should TiVo permit Individual Independent Contractor to use any
of TiVo’s equipment, tools or facilities, such permission is gratuitous and
Individual Independent Contractor is responsible for any injury to any person
(including death) or damage to property (including TiVo’s property) caused by
Individual Independent Contractor or arising out of Individual Independent
Contractor’s use of such equipment, tool or facilities, whether or not such
claim is based upon its condition or on the alleged negligence of TiVo in
permitting the use.

5. OWNERSHIP.

5.1 No Licenses. Individual Independent Contractor recognizes and agrees that
except as explicitly provided herein, nothing contained in this Agreement will
be construed as granting any property rights, by license or otherwise, to any
TiVo tangible or intangible property disclosed or developed pursuant to this
Agreement, or to any invention or any patent, copyright, trademark, or other
intellectual property right that has issued or that may issue, based on such.
Individual Independent Contractor will not make, have made, use, sell, license
or provide for any purpose to any third party any: (a) TiVo tangible or
intangible property; or (b) product or other item using, incorporating or
derived from any of TiVo’s tangible or intangible property.

5.2 Ownership and Disclosure of Prepared Information. All Prepared Information
will be promptly furnished to TiVo. Individual Independent Contractor agrees
that solely TiVo owns all Prepared Information; provided, however, that Prepared
Information does not third party property or technology expressly approved by
TiVo pursuant to Section 5.7 (Third Party Components).

5.3 Assignment of Prepared Information. If and to the extent Individual
Independent Contractor may, under applicable law, be entitled to claim any
ownership interest in any part of Prepared Information developed by Individual
Independent Contractor under this Agreement then, effective immediately upon
creation of any Prepared Information, Individual Independent Contractor hereby
transfers, grants, conveys, assigns, and relinquishes exclusively (even as to
Individual Independent Contractor) to TiVo all of Individual Independent
Contractor’s right, title and interest in and to all Prepared Information
pursuant to patent, copyright, trade secret and any other intellectual property
law, in perpetuity or for the longest period otherwise permitted by law.

5.4 Waiver or Assignment of Other Rights. If Individual Independent Contractor
has any rights to the Prepared Information that cannot be assigned to TiVo,
Individual Independent Contractor unconditionally and irrevocably waives the
enforcement of such rights, and all claims and causes of action of any kind
against TiVo, its subsidiaries, and its licensees (through multiple tiers) with
respect to such rights, and agrees, at TiVo’s request and expense, to consent to
and join in any action to enforce such rights. If Individual Independent
Contractor has any rights to Prepared Information that cannot be assigned to
TiVo or waived by Individual Independent Contractor, Individual Independent
Contractor unconditionally and irrevocably grants to TiVo during the term of
such rights, an exclusive (even as to Individual Independent Contractor),
irrevocable, perpetual, worldwide, fully paid and royalty-free license, with
rights to sublicense through multiple levels of sublicensees, under and to all
of such rights to Prepared Information.

5.5 Assistance. Individual Independent Contractor agrees to cooperate with TiVo
or its designee(s), at TiVo’s expense, both during and after the term of this
Agreement in the procurement, maintenance, and enforcement of TiVo’s rights in
the Prepared Information and to execute, when requested, any other documents
which TiVo reasonably concludes are necessary to carry out the purpose of this
Section 5 (Ownership).

5.6 Execution of Documents. In the event TiVo is unable for any reason, after
reasonable effort, to secure Individual Independent Contractor’s signature on
any document needed in connection with the actions specified in the preceding
Section 5.5 (Assistance), Individual Independent Contractor hereby irrevocably
designates and appoints TiVo and its duly authorized officers and agents as
his/her agent and attorney in fact, which appointment is coupled with an
interest, to act for and on his/her behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
the preceding Section 5.5 (Assistance), with the same legal force and effect as
if executed by Individual Independent Contractor. Individual Independent
Contractor hereby waives and quitclaims to TiVo any and all claims, of any
nature whatsoever, which Individual Independent Contractor now or may hereafter
have for infringement of any intellectual property rights assigned hereunder to
TiVo.

 

Page 2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

5.7 Third Party Components. Individual Independent Contractor must not
incorporate any third party property or technology into Prepared Information
without TiVo’s knowledge and prior written consent.

6. SERVICE FEE, EXPENSES AND PAYMENT.

6.1 Fees. It is understood and agreed that TiVo will compensate Individual
Independent Contractor for Services as set forth in Exhibit B (Initial Statement
of Work) or as otherwise specified in Statements of Work, and is otherwise not
responsible to Individual Independent Contractor for any expenses, costs, or
losses incurred in providing Services pursuant to this Agreement. Other than
reimbursable expenses, TiVo is not obligated to pay Individual Independent
Contractor for any fees or costs in excess of the amount agreed to by TiVo. It
is understood and agreed that Individual Independent Contractor’s rates for
Services include wages, expenses, fringe benefits, overhead, general and
administrative expenses, other indirect costs, and profit.

6.2 Taxes. Individual Independent Contractor is responsible for the proper
reporting, withholding, and payment of any federal, state and local taxes on the
amounts paid to him/her by TiVo and any taxes associated with the Individual
Independent Contractor’s compensation under this Agreement, and Individual
Independent Contractor is responsible for any sales taxes incurred by Individual
Independent Contractor in connection with any Prepared Information.

6.3 Reimbursable Expenses. Individual Independent Contractor must obtain TiVo
pre-approval prior to incurring reimbursable expenses that are reasonable and
necessary in furtherance of her/his performance hereunder, including travel at
coach or economy class travel rate (unless unusual circumstances justify
otherwise and with TiVo’s prior written approval). Individual Independent
Contractor will invoice TiVo, per Section 6.4 (Invoicing), for pre-approved
reimbursable expenses actually incurred and provide supporting documentation for
such expenses with such invoice.

6.4 Invoicing. Unless otherwise agreed to in a Statement of Work, Individual
Independent Contractor will issue invoices monthly for Services provided and
reimbursable expenses incurred per Section 6.3 (Reimbursable Expenses). Invoices
will contain an itemized description of all expenses, charges, costs, Service
descriptions, and all state, federal, sales, or other applicable taxes
separately.

6.5 Payment. All undisputed invoices will be paid within 30 days of receipt of
invoice. Payment will not constitute acceptance or approval of Services or a
waiver by TiVo of any rights.

7. CONFIDENTIALITY AND PRIVACY.

7.1 TiVo Customer Privacy. Individual Independent Contractor must, in performing
the Services for TiVo, comply with TiVo’s privacy policy located at
http://www.tivo.com/5.11.3.asp, as such policy may be amended from time to time.
If TiVo customer information will be exchanged with Individual Independent
Contractor, such exchanges will be via encrypted transmissions of TiVo’s
specification and Individual Independent Contractor’s storage and transmittal of
such information must be secure.

7.2 Confidential Information. During the term of this Agreement, Individual
Independent Contractor may receive Confidential Information. Individual
Independent Contractor must not use such Confidential Information except as set
forth in this Agreement. Individual Independent Contractor must not disclose
Confidential Information to any third party. Individual Independent Contractor
must promptly notify TiVo of any actual or suspected misuse or unauthorized
disclosure of Confidential Information. Individual Independent Contractor
acknowledges that a violation of the terms and conditions of this Section 7.2
(Confidential Information) will cause irreparable injury to TiVo. As such,
Individual Independent Contractor agrees that TiVo is entitled, in addition to
any other remedies available at law or in equity, to extraordinary relief in
court, including, without limitation, specific performance, temporary
restraining orders, preliminary injunctions and permanent injunctions, to
prevent the breach or threatened breach of this Section 7.2 (Confidential
Information).

7.3 No Publicity. Individual Independent Contractor will not, without the prior
written approval of TiVo, make any announcements or press releases regarding the
existence of this Agreement. This restriction includes listing TiVo as an
Individual Independent Contractor client.

8. WARRANTIES AND COVENANTS. INDIVIDUAL INDEPENDENT CONTRACTOR HEREBY
REPRESENTS, WARRANTS, AND COVENANTS TO TIVO THAT:

(a) the Prepared Information will perform substantially in accordance with any
applicable written specifications;

 

Page 3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) Individual Independent Contractor is qualified and has the requisite
experience, knowledge and training to ensure that the Prepared Information is
created, and the Services are performed, in a competent, timely, professional
and workmanlike manner and in accordance with standard industry practice;

(c) Individual Independent Contractor has not entered into agreements or
commitments which are inconsistent with or conflict with the rights granted to
TiVo pursuant to this Agreement;

(d) Individual Independent Contractor has sufficient right, title, and interest
(as owner, licensee, or otherwise) to grant on an unencumbered basis the rights
in the Prepared Information granted to TiVo hereunder;

(e) except for third party property or technology expressly approved by TiVo
pursuant to Section 5.7 (Third Party Components), (1) any Prepared Information
or Services furnished by Individual Independent Contractor hereunder to TiVo
will be delivered or performed free of any claim of any person by way of patent,
trade secret, copyright, trademark infringement or any other proprietary right
of any person, (2) Individual Independent Contractor will warrant and defend the
title of the Prepared Information against all claims and demands of all persons,
and (3) the Prepared Information is an original creation of Individual
Independent Contractor;

(f) if Individual Independent Contractor will be on the TiVo premises,
Individual Independent Contractor must comply with the work workplace
requirements set forth in TiVo’s Code of Conduct, which can be found either at
http://investor.tivo.com/governance/conduct.cfm or obtained from the TiVo Human
Resources department; and

(g) Individual Independent Contractor will comply with all applicable law and
regulations, including but not limited to those regarding advertising and
privacy, in performing the Services.

9. INDEMNITY. Except to the extent of TiVo’s negligence, Individual Independent
Contractor must indemnify TiVo, its officers, directors and employees from any
and all claims, demands, litigation, expenses or liabilities (including costs
and attorneys’ fees) of every kind and character arising from or incident to the
performance of Services including any breach of this Agreement; the Prepared
Information resulting from Services or the use thereof; the presence of
Individual Independent Contractor on TiVo premises; Individual Independent
Contractor’s actions or omissions; or Individual Independent Contractor’s breach
of this Agreement. This includes but is not limited to indemnification relating
to infringement of copyright, trademark, patent or other intellectual property
rights.

10. LIMITATION OF LIABILITY. EXCEPT FOR BREACHES OF SECTIONS 5 (OWNERSHIP), 7
(CONFIDENTIALITY AND PRIVACY), 8 (WARRANTIES AND COVENANTS), OBLIGATIONS SET
FORTH IN SECTION 9 (INDEMNITY), OR DAMAGES FOR PERSONAL INJURY OR PROPERTY
DAMAGE CAUSED BY INDIVIDUAL INDEPENDENT CONTRACTOR PURSUANT TO THE PERFORMANCE
OF THE SERVICES, NEITHER PARTY IS LIABLE TO THE OTHER PARTY FOR: (A) DIRECT
DAMAGES IN EXCESS OF THE AMOUNT PAID BY TIVO UNDER THIS AGREEMENT; OR (B) ANY
INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES (EVEN IF THAT
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES) ARISING FROM THIS
AGREEMENT, SUCH AS, BUT NOT LIMITED TO, LOSS OF REVENUE OR ANTICIPATED PROFITS
OR LOST BUSINESS.

11. TERMINATION.

11.1 Termination. TiVo may terminate this Agreement, in whole or in part, for
its convenience upon ten days prior written notice. TiVo has no other liability
arising out of termination. Either Party may terminate this Agreement
immediately, in whole or in part, for default, breach, insolvency, bankruptcy,
inability to pay debts, or similar financial circumstances by the other. If the
default or breach is capable of cure, the non-defaulting Party must give the
other Party written notice and ten days opportunity to cure.

11.2 Property. Within 30 days after the termination or expiration of this
Agreement, Individual Independent Contractor will return to TiVo all of TiVo’s
hardware, software, access badges, security fobs, Confidential Information
(including all copies, disks, or documentation with respect thereto), and any
other TiVo property in Individual Independent Contractor’s custody.

11.3 Individual Independent Contractor Obligations Upon Termination or
Expiration. TiVo is entitled to receive all Services and Prepared Information
completed or in progress as of the date of termination or expiration. Upon the
expiration or termination of this Agreement, Individual Independent Contractor
is entitled to payment for all Services satisfactorily performed up to date of
termination; if Individual Independent Contractor’s fee is a definite sum for
completion of Services, Individual Independent Contractor will be paid for the
percent of Services satisfactorily completed. Individual Independent Contractor
must, in addition to any other obligations set forth in this Agreement,
(a) prepare and deliver to TiVo, within five business days of such expiration or
termination, a final invoice for Services and reimbursable expenses incurred per
Section 6.3 (Reimbursable Expenses) not yet invoiced by Individual Independent
Contractor (the “Final Invoice”), and (b) immediately after TiVo’s full payment
of all amounts in any invoices, including the Final Invoice, (i) deliver to TiVo
all Prepared Information associated with the Services and (ii) convey ownership
of all previously unconveyed Prepared Information pursuant to the terms and
conditions of Section 5 (Ownership).

 

Page 4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

11.4 TiVo Obligations Upon Termination or Expiration. TiVo will pay the total
undisputed amounts owed by TiVo pursuant to the Final Invoice within 30 days of
the receipt thereof.

11.5 Survival. The provisions of Sections 2 (Definitions), 3 (No Benefits or
Medical Insurance; Independence; IRS Time Reporting Requirements), 5
(Ownership), 6 (Service Fee, Expenses and Payment), 7 (Confidentiality and
Privacy), 8 (Warranties and Covenants), 9 (Indemnity), 10 (Limitation of
Liability), 11 (Termination), and 12 (General) survive the expiration or
termination of this Agreement.

12. GENERAL.

12.1 Dispute Resolution. With the exception of any dispute arising with respect
to TiVo’s intellectual property rights or any breach of Sections 5 (Ownership),
or 7 (Confidentiality and Privacy), any claim, controversy or dispute between
Individual Independent Contractor and TiVo or TiVo’s agents, employees,
officers, or directors will be resolved by arbitration in Santa Clara County,
California. A single arbitrator engaged in the practice of law will conduct the
arbitration under the then current rules of the American Arbitration
Association. The Federal Arbitration Act, 9 U.S.C. § 1, et seq., not state law,
governs the arbitrability of all claims. Unless otherwise required to render
this Section 12.1 (Dispute Resolution) enforceable, the arbitrator has authority
to award compensatory damages only. The arbitrator’s award will be final and
binding and may be entered in any court having jurisdiction thereof. Unless
otherwise required to render this Section 12.1 (Dispute Resolution) enforceable,
each Party will bear its own costs and attorneys’ fees. Any arbitration
proceedings will be governed by California law without regard to conflict of
laws provisions.

12.2 Governing Law and Venue. This Agreement will be construed and interpreted
according to the laws of the State of California without regard to conflict of
laws provisions. Each Party must comply, at its own expense, with the provisions
of all federal, state and local laws, regulations, ordinances, requirements and
codes that are applicable to the performance of the Services hereunder. Any
non-arbitrable disputes under this Agreement will be brought in the state courts
and the Federal courts located in Santa Clara County, California, and the
Parties hereby consent to the personal jurisdiction and venue of these courts.
Notwithstanding anything to the contrary in this Section 12 (General), TiVo may
seek injunctive relief from any court of competent jurisdiction to prevent a
breach of this Agreement.

12.3 Assignment. Individual Independent Contractor will not assign her/his
rights nor delegate her/his obligations under this Agreement without the prior
written consent of TiVo and any purported assignment without such consent must
be deemed null and void. This Agreement is binding upon and inures to the
benefit of each Party’s respective permitted successors and assigns.

12.4 Notices. For purposes of communication, approval, or authorization
concerning any matter pursuant to this Agreement, all communications will be in
writing, or if oral will be reduced to writing, and made by overnight courier,
first class U.S. Mail, or personal service; if to TiVo, then to the attention of
“General Counsel” at TiVo’s address first written above, and if to Individual
Independent Contractor, to their address first written above. Either Party may
change its address by giving written notice to the other Party.

12.5 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same original until such time as two fully executed originals of this
Agreement bearing the Parties’ signatures are produced, at which time the
counterpart executions shall cease to have any effect.

12.6 Waiver. The failure of any Party to require performance by the other Party
of any provision hereof shall not affect the full right to require such
performance at any time thereafter; nor shall the waiver by a Party of a breach
of any provision hereof be taken or held to be a waiver of the provision itself.

12.7 Severability. In the event that any provision of this Agreement, or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the Parties. The Parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

12.8 Entire Agreement. This Agreement sets forth the entire agreement and
supersedes any and all prior agreements, written or oral, between the Parties
with respect to the Services set forth herein. In the event of a conflict
between the provisions of this Agreement and any exhibits, the terms of this
Agreement will prevail. Neither Party is bound by, and each Party specifically
objects to, any term, condition or other provision that is different from or in
addition to the provisions of this Agreement (whether or not it would materially
alter this Agreement) and which is proffered by the other Party in any
correspondence or other document, unless the Party to be bound thereby
specifically agrees to such provision in writing.

 

Page 5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, Individual Independent Contractor and TiVo’s duly authorized
officer have executed this Agreement as of the last date set forth below.

 

TIVO INC.     INDIVIDUAL INDEPENDENT CONTRACTOR Signature:  

/s/ Tom Rogers

    Signature:  

/s/ David Zaslav

Printed Name:  

Tom Rogers

    Printed Name:  

David Zaslav

Title:  

CEO & President

      Date:  

August 8, 2010

    Date:  

/s/ July 30, 2010

 

Page 6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT A – IRS FACTORS

 

Is the Individual Independent Contractor (“IIC”) incorporated?    YES ¨ If YES,
go to Question #0.    NO  x If NO, skip to Question #1.

 

          YES    NO 0.    Correct Form. Will TiVo be paying a business entity
rather than the IIC? If YES, do not use this form agreement. Use the Consulting
Company form agreement instead.    ¨    ¨ 1.    Instructions. Does TiVo
supervise where, when or how are the Services performed?    ¨    ¨ 2.   
Training. Does TiVo provide training to the IIC?    ¨    ¨ 3.    Integration.
Are the Services part of TiVo’s regular activities?    ¨    ¨ 4.    Services
Rendered Personally. Does TiVo require IIC to provide the Services personally?
   ¨    ¨ 5.    Hiring, Supervising, and Paying Assistants. Will the IIC receive
assistance from TiVo employees in order to perform the Services?    ¨    ¨ 6.   
Continuing Relationship. Is there a continuous relationship between TiVo and the
IIC? Note that a continuing relationship may exist where work is performed at
frequently recurring but irregular intervals.    ¨    ¨            What is the
number of months that IIC has previously spent working for TiVo?
                           7.    Set Hours of Work. Does TiVo set the hours
during which the Service will be performed?    ¨    ¨ 8.    Full Time Required.
Will performance of the Services substantially restrict IIC’s ability to perform
other gainful work?    ¨    ¨ 9.    Doing Work on TiVo’s Premises. Will the
majority of the Services be performed on TiVo premises?    ¨    ¨ 10.    Order
or Sequence Set by TiVo. May TiVo control the day-to-day order or sequence of
the Services to be performed?    ¨    ¨ 11.    Oral or Written Reports. Must IIC
submit regular reports regarding the performance of the Services?    ¨    ¨ 12.
   Payment by the Hour, Week, Month. Will TiVo pay IIC on an
hourly/weekly/monthly basis?    ¨    ¨ 13.    Payment of Business/Travel
Expenses. Will TiVo reimburse IIC for business or travel expenses?    ¨    ¨ 14.
   Furnishing of Tools and Materials. Will TiVo provide significant tools,
materials, or other equipment to IIC?    ¨    ¨ 15.    Significant Investment.
Does IIC have an investment in facilities used to perform services?    ¨    ¨
16.    Realization of Profit or Loss. Does TiVo directly pay for any overhead
associated with performance of the Services (e.g., rent)?    ¨    ¨ 17.   
Working for More Than One Firm at a Time. Does IIC perform services for any
party other than TiVo?    ¨    ¨ 18.    Making Service Available to General
Public. Does IIC make its services available to other clients on a regular
basis?    ¨    ¨ 19.    Right to Terminate. Can IIC cease performance of the
Services without incurring liability to TiVo?    ¨    ¨

 

Certification: I certify that I have answered the questions above accurately, to
the best of my knowledge.    TOM ROGERS    TiVo Hiring Manager (signature)   
Name (Print)    Date Certification: I certify that I have reviewed the answers
and agree the responses are accurate, to the best of my knowledge.    DAVID
ZASLAV    Individual Independent Contractor (signature)    Name (Print)    Date

 

Page A-1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT B – INITIAL STATEMENT OF WORK

Performance of Services: Mr. Zaslav will be available for consultation and
advisory discussions of business and legal strategy, deal negotiation and other
issues with TiVo management, on an as needed basis, during the term of this
Agreement (the “Services”). It is expected that his performance of these
Services will not interfere with his obligations and duties at Discovery
Communications; however, it is agreed to and understood by Mr. Zaslav that he
shall keep all such TiVo Confidential Information acquired from TiVo in
connection with his performance of Services confidential and shall not use such
TiVo Confidential Information on behalf of Discovery Communications or any other
third party. Mr. Zaslav shall advise TiVo immediately upon becoming aware of any
such conflict of interest between his Services to TiVo and Discovery
Communications (or other third party to which he owes a fiduciary duty or
performs services for) and he and TiVo shall agree upon the appropriate
resolution of any such conflict at that time.

Compensation: In return for the Services above, Mr. Zaslav shall be compensated
solely in the form of continued exerciseability of his previously granted and
vested stock options and continued vesting of his unvested stock options and
restricted stock awards during the term of this Agreement. Nothing in this
Agreement shall be read to otherwise amend or change the terms of his current
stock options or other equity awards. Upon termination of this Agreement and his
cessation of “continuous service” with TiVo (as such term is defined in TiVo’s
Amended & Restated 1999 Non-Employee Director Stock Option Plan and Amended &
Restated 1999 Equity Incentive Plan) or “termination of services” as a
“consultant” (as such terms are defined in the Amended & Restated 2008 Equity
Incentive Award Plan), Mr. Zaslav’s stock options shall cease vesting and he
shall have 3 months from such termination date to exercise his vested stock
options prior to their expiration in accordance with the terms of his stock
option grants.

 

TIVO INC.     INDIVIDUAL INDEPENDENT CONTRACTOR Signature:  

/s/ Tom Rogers

    Signature:  

/s/ David Zaslav

Printed Name:  

Tom Rogers

    Printed Name:  

David Zaslav

Title:  

CEO & President

      Date:  

August 8, 2010

    Date:  

/s/ July 30, 2010

 

Page B-1